Citation Nr: 0333242	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a stab wound of the neck, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for fasciitis of 
the lumbosacral paravertebral muscles, secondary to repeated 
spinal taps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On April 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for post-
operative residuals of a stab wound of 
the neck and fasciitis of the lumbosacral 
paravertebral muscles, secondary to 
repeated spinal taps during the period of 
April 2001 to the present.  Obtain 
records from each health care provider 
the appellant identifies.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s).  Send the claims folder 
to the examiner(s) for review.  All 
symptomatology must be described in 
detail.  

An orthopedic examination to determine 
the severity of the veteran of the 
veteran's service-connected cervical 
spine disability and lumbosacral spine 
disabilities.  All indicated studies, 
including X-rays, must be performed.  The 
examiner must comment of the following:  

The examiner must identify the nature and 
severity of any muscle impairment or 
other abnormality of the service-
connected cervical spine disability, 
including muscle group XXII, and of the 
service-connected lumbosacral spine, 
including muscle group XX.  All 
symptomatology should be described in 
detail.  

The examiner should provide range of 
motion measurements (using a goniometer) 
of the cervical and lumbosacral spine.  
The examiner is requested to provide a 
definition, in degrees, of "normal" 
cervical and lumbar motion, and provide 
an opinion as to the severity of any 
evidenced motion limitation in the 
veteran.  

The examiner must perform tests of joint 
movement against varying resistance of 
the cervical and lumbar spine.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
must also be described by the examiner.  

The examiner must be requested to 
identify any objective evidence of pain 
or functional loss due to pain of the 
cervical and lumbar spine.  

The examiner must also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  

As to the cervical spine disability, the 
examiner must specifically identify any 
evidence of intervertebral disc syndrome 
associated with the cervical spine 
disability, to include characteristic 
pain, muscle spasm, or absent ankle jerk.  
The examiner must also assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome disability 
found, and in particular must assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

b.  A neurological examination to 
determine the severity the veteran's 
service-connected residuals of post-
operative residuals of a stab wound of 
the neck and fasciitis of the lumbosacral 
paravertebral muscles, secondary to 
repeated spinal tabs.  All indicated 
studies must be conducted.  The examiner 
must identify all neurological impairment 
and the extent of such impairment, 
associated with the veteran's service 
connected cervical spine and/or lumbar 
spine disabilities.  The examiner must 
provide an opinion as to whether any 
numbness, tingling, spasms, and weakness 
of the arms and fingers (as noted in the 
veteran's service medical records and VA 
medical records, dated in April and June 
1999) are caused or aggravated by the 
veteran's service-connected cervical 
spine or lumbar spine disability.  

c.  A dermatological examination to 
determine the severity of the residuals 
of a stab wound of the neck.  The 
examiner must describe the size ad 
location of all scarring attributable to 
the service-connected postoperative 
residuals of a stab wound of the neck.  
Information must be provided as to 
whether: 
such scarring is deep (associated with 
underlying soft tissue damage) or 
productive of limited motion, and, if so, 
whether, that scarring exceeds 6, 12, 72, 
or 144 square inches;

such scarring is superficial (not 
associated with underlying soft tissue 
damage); 

any superficial scarring is unstable 
(frequent loss of the covering of skin 
over the scar);

superficial scarring is painful; 

superficial scarring productive of 
limitation of function.

The presence or absence of any poor 
nourishment, repeated ulceration, or 
tenderness or pain on objective 
demonstration regarding any superficial 
scarring of the neck must also be set 
forth. 

A complete rationale must be given for 
all opinions and conclusions expressed.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





